Citation Nr: 0911585	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-08 864	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a cervical spine 
disability as secondary to service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from July 1959 to April 1962.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a May 2004 rating action that denied 
service connection for cervical and lumbar spine disabilities 
as secondary to service-connected left knee disability.

In June 2006, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

By decision of February 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By rating action of November 2008, the RO granted service 
connection for lumbosacral spine degenerative disc disease 
(DDD).  This constitutes a full grant of the benefit sought 
on appeal with respect to that issue.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent medical evidence establishes no nexus 
between the cervical DDD first manifested many years post 
service and the veteran's service-connected left knee 
disability.




CONCLUSION OF LAW

The criteria for secondary service connection for a cervical 
spine disability are not met.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008)) essentially include, upon 
the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A January 2004 pre-rating RO letter informed the Veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, and what was needed to establish 
entitlement to secondary service connection.  Thereafter, he 
was afforded opportunities to respond.  The Board thus finds 
that the Veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get.  The Board thus finds that the January 2004 letter 
satisfies the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the 
January 2004 document fully meeting the VCAA's notice 
requirements was furnished to the Veteran before the May 2004 
rating action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and he was furnished notice pertaining to the 
effective date information in a March 2006 RO letter, thus 
meeting the notice requirements of Dingess/ Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, to include obtaining all available 
service and post-service VA medical records up to 2008.  The 
Veteran was afforded comprehensive VA examinations in April 
2004, August and October 2007, and September 2008.  A 
transcript of his June 2006 Board hearing testimony has been 
associated with the claims folder and considered in 
adjudicating this claim.  Significantly, the Veteran has not 
identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In April 2006 and March 
2007 statements, the Veteran stated that he had no additional 
information or evidence to submit in connection with his 
claim.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.     
  
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim  on 
appeal, without directing or accomplishing any additional 
notification and/or development action.  

II.	Analysis

Under the applicable criteria, service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  See also Harder v Brown, 5 Vet. App. 183, 187-89 
(1993).  That regulation has been interpreted to permit 
service connection for the degree of disability resulting 
from aggravation of a nonservice-connected disability by a 
service-connected one.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The veteran contends that he currently suffers from a 
cervical spine disability that is proximately due to or the 
result of his service-connected left knee disability, and he 
gave testimony to that effect at the June 2006 Board hearing.

A review of the service medical records is completely 
negative for findings or diagnoses of any cervical spine 
disability.  The Veteran twisted his left knee in April 1960, 
but there were no associated neck complaints or findings on 
evaluation at that or any other time in service.  

Post service, the veteran's neck showed no significant 
abnormalities on October 1964 VA examination, and subsequent 
VA examinations in August 1985 and August 1991 noted no neck 
complaints or findings associated with his left knee.   

The Veteran complained of neck pain on December 2003 VA 
outpatient examination, but there was no neck pathology on 
examination.  The first evidence of a cervical spine 
disability was the DDD found on VA magnetic resonance imaging 
(MRI) in February 2004, over 41 years following separation 
from service, but there was no medical opinion linking it to 
the veteran's service-connected left knee disability.

In April 2004, a VA examination was conducted for the purpose 
of determining whether the Veteran had a cervical spine 
disability that was secondary to his service-connected left 
knee disability.  After a thorough review of the claims 
folder including the service and post-service medical history 
indicating a 1960 inservice knee injury, and current 
examination of the Veteran, the physician diagnosed cervical 
DDD, and opined that it was not secondary to his service-
connected left knee disability, as he had evidence of primary 
pathology in that area which was more likely the cause of his 
symptoms.

On August 2007 VA examination, another physician reviewed the 
claims folder including the veteran's complaints of the onset 
of neck pain in 1960.  Cervical spine MRI revealed 
degenerative changes with multilevel disc bulges and endplate 
osteophytes, with mild spinal stenosis at C3-4, and lateral 
disc protrusion and an osteophyte complex at C6-7.  After 
examination, the doctor opined that the veteran's cervical 
spine pathology had no relationship to his knee problem, as 
the cervical spine would not have borne the load of any 
worsening of the knee condition.

On October 2007 VA examination by the same physician who 
examined the Veteran in August, he again reviewed the claims 
folder, and after current examination, including review of 
MRI findings showing multilevel cervical spine degenerative 
changes, opined that the cervical spine pathology was not 
connected with the veteran's knee problem.  In a June 2008 
addendum to the examination report, the physician reiterated 
that the veteran's cervical condition was not related to the 
knee injury that he sustained, as degeneration occurred due 
to his age alone.

On September 2008 VA examination, an examiner who had not 
examined the Veteran previously reviewed the claims folder 
for the purpose of determining whether any etiology of the 
veteran's neck disability could be attributed to his service-
connected left knee disorder.  After current examination, the 
assessment was cervical spine DDD with multilevel disc 
bulges, mild spinal stenosis at C3-4, and disc herniation at 
C6-7, and the examiner opined that the veteran's cervical 
spine DDD was not related to his service-connected injuries 
or chronic gait alteration due to his service-connected left 
knee disability.

Having reviewed the complete record, the Board finds that the 
most probative evidence reveals that the veteran's cervical 
spine DDD was first manifested many years post service, and 
that there is no relationship between that disability and the 
service-connected left knee disability.  In reaching this 
conclusion, the Board accords great probative value to the 
several different 2004, 2007, and 2008 VA examiners' 
consistent findings that the veteran's cervical spine 
disability was not related in any way to his service-
connected left knee disability.  Each of those opinions was 
arrived at after a comprehensive review of the veteran's 
medical history, and a thorough current examination of the 
Veteran.  Thus, the Board finds the 2004, 2007, and 2008 VA 
examiners' findings, observations, and conclusions to be 
dispositive of the question of secondary service connection 
for a cervical spine disability, and that these consistent 
and well-reasoned medical opinions militate against the 
claim.  The veteran has submitted no medical opinion to the 
contrary.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on a physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).    

With respect to the veteran's assertions and testimony, the 
Board notes that he is competent to offer evidence as to 
facts within his personal knowledge, such as his own neck and 
knee symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown,  7 Vet. App. 134, 137-38 
(1994).  Thus, a layman such as the Veteran, without the 
appropriate medical training or expertise, is not competent 
to render a persuasive opinion on a medical matter such as 
the relationship between his current cervical DDD and any 
service-connected knee disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)  (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Hence, his 
assertions in this regard have no probative value.  

For all the foregoing reasons, the Board finds that the claim 
for secondary service connection for a cervical spine 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a cervical spine disability as 
secondary to service-connected left knee disability is 
denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


